                  Case 5:19-cv-01647-SVK Document 7 Filed 04/01/19 Page 1 of 2
                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     THOMAS E. HIGGINSON,                                         5:19-cv-01647
                                                     )   Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE
 6   ALTERNATIVE RECOVERY                            )   (CIVIL LOCAL RULE 11-3)
     MANAGEMENT, INC.,                               )
 7                                                   )
                                     Defendant(s).
                                                     )
 8
         I, Omar T. Sulaiman                      , an active member in good standing of the bar of
 9    State of Illinois            , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: Thomas E. Higginson                          in the
                                                                Nicholas M. Wajda
     above-entitled action. My local co-counsel in this case is __________________________________,     an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13
      2500 S. Highland Avenue, Suite 200                  11400 Olympic Boulevard, Suite 200M
14    Lombard, IL 60148                                   Los Angeles, CA 90064
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (630) 575-8181                                      (310) 997-0471
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    osulaiman@sulaimanlaw.com                           nick@wajdalawgroup.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 6322837      .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 03/29/19                                               Omar T. Sulaiman
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Omar T. Sulaiman                           is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 4/1/2019
                                                           UNITED STATES DISTRICT/MAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                  October 2012
Case 5:19-cv-01647-SVK Document 7 Filed 04/01/19 Page 2 of 2
